Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/31/2020.
Claims 1-16 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keser et al. (Pub. No. 2018/0040926 A1) further in view of Wang et al. (Pub. No. 204315599 U).


Regarding claims 1 and 11, Keser discloses:

A secondary battery static pressure jig, comprising:  
a piezoelectric element disposed between a surface of the supporting member and one of the opposite surfaces of the battery cell contacting each other to measure a pressure applied to the battery cell (see cap 20 comprises pressure sensor 21 and the piezo actuator 30, see Fig. 6-7, see par [0004-0005], the method for measuring internal pressure in an interior space of a battery cell....); and 
 10a controller configured to control a volume of the piezoelectric element according to the pressure measured by the piezoelectric element (see par [0039], an actuator may be provided that is configured to tune the volume of the measurement chamber. For example, such as actuator may be a piezoelectric actuator...., see par [0074], an actuator is  a piezo actuator, which changes its volume dependent on a drive voltage applied on the actuator....)
wherein the volume of the piezoelectric element is changed according to a volume change of the battery cell (see par [0074], an actuator is  a piezo actuator, which changes its volume dependent on a drive voltage applied on the actuator....), and wherein the pressure applied to the battery cell by the supporting member is made to be a constant pressure by a volume change of the piezoelectric element 15 (see par [0025],  par [0039], an actuator may be provided that is configured to tune the volume of the measurement chamber. For example, such as actuator may be a piezoelectric actuator...., see par [0074], an actuator is  a piezo actuator, which changes its volume dependent on a drive voltage applied on the actuator....).

However, Keser fails to disclose:
5a supporting member disposed to support opposite surfaces of a battery cell to apply pressure to the battery cell 
Thus, Wang discloses:
55a supporting member disposed to support opposite surfaces of a battery cell to apply pressure to the battery cell (see Fig. 1, upper support 2 and lower support 4).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a method for measuring internal pressure in the battery cell of Keser to include a supporting member disposes on both surfaces of a battery cell in order to support the battery cell.

Regarding claim 5, Wang discloses:
Wherein the opposite surfaces of the battery cell are an upper surface and a lower surface of the battery cell and 
wherein 19the supporting member includes 
a first supporting part configured to contact the upper surface of the battery cell; and a second supporting part configured to contact then lower surface of the battery cell (see Fig. 1, upper support 2 and lower support 4).

Regarding claim 6, Wang discloses
wherein a coupling part that penetrates the supporting member to couple the first supporting part and the second supporting part to each other (see Fig. 1, wherein the housing with the rear side that couple to the first supporting part and the second supporting part).

Regarding claim 7, Keser discloses:
wherein the piezoelectric element is cylindrical (see par [0016, see Fig. 6-7, piezo actuator 30).

Regarding claim 8, Keser discloses:
wherein the number of the piezoelectric elements is provided in plural (this is a design choice, see Fetzer et al. (Pub. No. 20210189879 A1)).


Regarding claim 10, Keser discloses:
wherein a negative electrode included in the battery cell comprises lithium metal (see par [0016], lithium-ion cell).

Allowable Subject Matter
Claims 2-4, 9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 2, 9 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851